Citation Nr: 1741694	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  11-17 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a right eye disability diagnosed as retinal detachment with proliferative vitreoretinopathy.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

S. Schick, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from September 1965 to July 1967.

This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in April 2009 by a Regional Office (RO) of the Department of Veterans Affairs (VA). 

In October 2013, the Veteran testified during a video conference Board hearing before the undersigned. 

In May 2014 and July 2016, the Board remanded the claim for further evidentiary development.  The matter is now back before the Board.


FINDING OF FACT

In January 2017, prior to the promulgation of a decision, VA received notice that the Veteran had died in July 2016.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104 (a) (West 2014); 38 C.F.R. 
§ 20.1302 (2016); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  The Board received notice in January 2017 that the Veteran died in July 2016.  That notice was received after the appeal was certified and transferred to the custody of the Board.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104 (a) (West 2014); 38 C.F.R. § 20.1302 (2016).

The Board's dismissal of the appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  See Veterans Benefits Improvements Act of 2008, Pub. L. No.110- 3889, § 212, 112 Stat. 4145, 4151 (2009) (creating new 38 U.S.C.A. 
§ 5121A, substitution in case of death of a claimant who dies on or as of October 10, 2008).

As provided for in this provision, a person eligible for substitution will include a living person who would be eligible to receive accrued benefits due to the claimant under 38 U.S.C.A. § 5121 (a).  The Secretary of VA will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the Veteran should file a request for substitution with the VA regional office from which the claim originated (listed on the first page of this decision).

The Board notes that in the January 2017 Correspondence notifying the Board of the Veteran's death, the Veteran's widow requested that VA "please consider something for him."  VA regulations now require all claims to be submitted on a standardized form.  In order for VA to start processing her claim, she should complete, sign, and return a VA Form 21P-0846, Application for Request for Substitution of Claimant Upon Death of Claimant to the RO.  To date, the record reflects that no such action has been taken.


ORDER

The appeal is dismissed due to the Veteran's death.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


